                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:17-cv-00393-MR

ROBERT BALLARD,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU HATLEY, et al.               )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte on the Court’s review of

the docket in this matter.

      On October 1, 2020, the parties were ordered to notify the Court within

fourteen (14) days of that Order whether they consent for this Court to hold

a judicial settlement conference pursuant to Local Civil Rule 16.3(d) in an

effort to settle this matter without a trial. Neither party responded to the

Court’s Order.

      As such, the Court orders that this matter will proceed to trial as set on

or after March 8, 2021 in accordance with the previous Order of this Court.

[See Doc. 83].




        Case 3:17-cv-00393-MR Document 86 Filed 11/04/20 Page 1 of 2
                                  ORDER

     IT IS THEREFORE ORDERED that this matter will proceed to trial as

set on or after March 8, 2021 in accordance with the previous Order of this

Court.

     IT IS SO ORDERED.
                                    Signed: November 3, 2020




                                       2

         Case 3:17-cv-00393-MR Document 86 Filed 11/04/20 Page 2 of 2
